Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 1 of 21 Page ID #:11




                    EXHIBIT A
Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 2 of 21 Page ID #:12

                                                                           Service of Process
                                                                           Transmittal
                                                                           06/25/2020
                                                                           CT Log Number 537848258
    TO:      Chris Dzbanski
             FORD MOTOR COMPANY
             1 American Rd Whq 421-E6
             Dearborn, MI 48126-2701

    RE:      Process Served in California

    FOR:     Ford Motor Company (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                 FREDERICK GRAVES, ETC., PLTF. vs. FORD MOTOR COMPANY, ETC., ET AL., DFTS.
    DOCUMENT(S) SERVED:              -
    COURT/AGENCY:                    None Specified
                                     Case # RIC2001642
    NATURE OF ACTION:                Product Liability Litigation - Breach of Warranty
    ON WHOM PROCESS WAS SERVED:      C T Corporation System, Los Angeles, CA
    DATE AND HOUR OF SERVICE:        By Process Server on 06/25/2020 at 12:03
    JURISDICTION SERVED :            California
    APPEARANCE OR ANSWER DUE:        None Specified
    ATTORNEY(S) / SENDER(S):         None Specified
    ACTION ITEMS:                    CT has retained the current log, Retain Date: 06/26/2020, Expected Purge Date:
                                     07/01/2020

                                     Image SOP

                                     Email Notification, Chris Dzbanski cdzbansk@ford.com

    SIGNED:                          C T Corporation System
    ADDRESS:                         1999 Bryan St Ste 900
                                     Dallas, TX 75201-3140
    For Questions:                   877-564-7529
                                     MajorAccountTeam2@wolterskluwer.com




                                                                           Page 1 of 1 / KA
                                                                           Information displayed on this transmittal is for CT
                                                                           Corporation's record keeping purposes only and is provided to
                                                                           the recipient for quick reference. This information does not
                                                                           constitute a legal opinion as to the nature of action, the
                                                                           amount of damages, the answer date, or any information
                                                                           contained in the documents themselves. Recipient is
                                                                           responsible for interpreting said documents and for taking
                                                                           appropriate action. Signatures on certified mail receipts
                                                                           confirm receipt of package only, not contents.
Case 5:20-cv-02586-AB-PVC Document 1-2
                                    ^ Filed 12/16/20
                                            ■ Jo     Page
                                                     i2-: 3oaof 21 Page ID #:13
                                                                                                                                                        SUM-IOO
                                                                                                                          FOR COURT USE OSLY
                                           SUMMONS                                                                    (SOLO PARA USO OE LA CORTE)
                                   (ClTACtON JUDICIAL)
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):
FQRD MOTOR COMPANY, A Delaware Corporation; and DOES 1                                                                 0 L 1 ®
through 20, inclusive,
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
                                                                                                                       m 01 2020
FREDERICK GRAVES, an individual,                                                                                              S- Acosta

NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information

       have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone cal! will not protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
Online Self-Help Center (www.courtinfo.ca.gov/selfhelp). your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
”^^There^arTother°legal requirement. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
referral service If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org). the California Courts Online Self-Help Center
(WWW courtinfoxa.gov/selfhelp). or by contacting your local court or county bar association. NOTE: The court has a statutory hen for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court’s lien must be paid before the court will dismiss the ^se.
IA VISO! Lo han demandado. Si no responde denlro de 30 dias. la carte puede decidir en su contra sin escuchar su versidn. Lea la informacidn a
    n^ne 30 dIaS DE CALENDARIO despuds de que le entreguen esta citacidn y papeles legates para presentar una respuesta por escrito en esta
 corte Y hacer gue se entregue una copia al demandante. Una carta o una llamada telefdnica no lo prolegen. Su respuesta por escrito tiene que estar
 en fo/rnafo leoal cormcto si desea que prvcesen su caso en la corte. Es posible que haya un formulario que usted pueda usarpara su respuesla.
 Puede encontrar estos formularios de la corte y mds informacidn en el Centro de Ayuda de las Cortes de California (www.su<^rte.ca.gov). en la
 biblioteca de leyes de su condado o en la corte que le quede mds cerca. Si no puede pagarla cuota de presentaadn. pida al secrelano de la corte
 que le dd un formulario de exencidn de pago de cuotas. Si no presenla su respuesla a liempo. puede perder el caso por incumplimiento y la corte le
^°Hay otms mqui'sitos 'leg^Z. ^Esmcomendabla que name a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
remisidn a abogados. Si no puede pagar a un abogado. es posible que cumpla con los requisitos para obtener semaoslegales gratuitos de.un
oroqrama de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services.
(WWN lawhelocalifornia.org), en el Centro de Ayuda de las Cortes de California. (Www.sucorte.ca.gov; o ponidndose en contaclo con la corte o el
colegio de abogados locales. A VISO: Por ley. la corte tiene derecho a reclamar las cuotas y los coslos exentos por imponer un gravamen sobre
cualquierrecuperacidn de $10,000 6 m^s de valor recibida mediante un acuerdo o una concesidn de arbitraje en un caso de derecho civil. Tiene que
pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
                                                                                                         CASE NUMBER:
The name and address of the court is;                          u                                         (NCimom dal C»so):             rt    i    Z.    A    0
(El nombre y direcciOn de la corte es): Riverside Histone Courthouse                                                            2 0 0 1 OAC
4050 Main Street
Riverside, CA 92501
The name address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is;           ^     ,
(El nombre la direccidn y el numero de tel^fono del abogado del demandante. o del demandante que no tiene abogado. es):
 David N. Barry, Esq. 11845 W. Olympic Blvd., Suite 1270, Los Angeles, CA 90064 (310)684-5859

                                                                     Clerk, by                                                                          , Deputy
DATE;
 (Fecha)
                       JUN 0 1 2020                                  (Secrefarfo)                           S. Acosta                                    (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatidn use el formulario Proof of Service of Summons, (POS-010))
_________________________ _ notice to the person SERVED: You are served
  (SEAL!
                                  1. E ) as an individual defendant.
                                        j as the person sued under the fictitious name of (specify):
                                      2- [


                                      3.              on behalf of (specify):

                                    ____ under; [           ] CCP 416.10 (corporation)                [            CCP 416.60 (minor)
                                                            ] CCP 416.20 (defunct corporation)        [            CCP 416.70 (conservatee)
                                                            ] CCP 416.40 (association or partnership) [            CCP 416.90 (authorized person)

                                                   ] other (specify):
                                      4. I ~l by personal delivery on ('c/afe);                                                                              Paott 1 of 1
                                                                                                                                 Code crfCivil Procedure §§ 412.20, 46S
 Form Adoplod for Mandaiory Use                                           SUMMONS                                                                  www.coijriinlo.ca.gov
   Judicial Council of Colrlomis             . Cl ■
   SUM-100. (Roy. Julx.1.20Q9(
Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 4 of 21 Page ID #:14



 1   DAVID N. BARRY, ESQ. (SBN 219230)
     THE BARRY LAW FIRM
                                                                       f? U IL 1 P
 2   11845 W. Olympic Blvd., Suite 1270
 2   Los Angeles, CA 90064
     Telephone: 310.684.5859
                                                                             juN d i zozo
     Facsimile: 310.862.4539                                                   S. Acosta
 4
     Attorneys for Plaintiff, FREDERICK GRAVES
 5

 6

 7
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8

 9                 FOR THE COUNTY OF RIVERSIDE - HISTORIC COURTHOUSE

10
      FREDERICK GRAVES, an individual,
                                                            Case No.   RIC 2 0 0 1 6^2
11

12                        Plaintiff,                        COMPLAINT FOR DAMAGES

13           V.

14

15    FORD MOTOR COMPANY, A Delaware

16    Corporation;     and DOES          1   through 20,
                                                            Assignedfor all purposes to the Hon.
17    inclusive.                                            in Dept.

18                         Defendants.

19

20

21          1.     Breach of Implied Warranty of Merchantability under the Song-Beverly Warranty Act.

22          2.     Breach of Express Warranty under the Song-Beverly Warranty Act.

23          3.     Fraudulent Concealment.

24          JURY TRIAL DEMANDED.

25

26

27

28


                                                      -1-
                                         rOlVIPI.ATNT FOR,nAIVIAnF.<?
Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 5 of 21 Page ID #:15



 1              PLAINTIFF FREDERICK GRAVES, an individual, hereby alleges and complains as

 2   follows:

 3                GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

 4          1. Plaintiff is an individual, residing in the County of Riverside, in the State of California.

 5          2. Defendant, FORD MOTOR COMPANY (hereinafter referred to as “Manufacturer”),

 6   is a corporation doing business in the County of Riverside, State of California, and, at all times

 7   relevant herein, was/is engaged in the manufacture, sale, distribution, and/or importing of Ford

 8   motor vehicles and related equipment.

 9          3. The true names and capacities, whether individual, corporate, associate, or otherwise, of

10   the Defendants, Does 1 through 20, inclusive, are unknown to Plaintiff who therefore sues these

11   Defendants by such fictitious names. Plaintiff will seek leave to amend this Complaint to set forth

12   their true names and capacities when they have ascertained them. Further, Plaintiff is informed and

13   believes, and thereon alleges, that each of the Defendants designated herein as a “Doe” is

14   responsible in some manner for the events and happenings herein referred to and caused injury and

15   damage to Plaintiff as herein alleged.

16          4. Plaintiff is informed and believes, and thereon alleges, that at all times herein mentioned,

17   Defendants, and each of them, were the agents, servants, and/or employees of each of their Co-

18   Defendants. Plaintiff is informed and believes, and thereon alleges, that in doing the things

19   hereinafter alleged Defendants, and each of them, were acting in the course and scope of their

20   employment as such agents, servants, and/or employees, and with the permission, consent,

21   knowledge, and/or ratification of their Co-Defendants, principals, and/or employers.

72              5 On nr ahniit April 7, 2018, defendants Manufacturer and Does 1 through 20 inclusive^

23   manufactured and/or distributed into the stream of commerce a new 2018 Ford Fiesta, VIN

24   3FADP4EJ3JM114035 (hereinafter referred to as the “Vehicle”) for its eventual sale/lease in the

25   State of California.

26              6. On or about May 7, 2018, Plaintiff purchased, for personal, family, and/or household

27   purposes, the new subject Vehicle from the Seller. The purchase agreement is in the possession of

28   Defendants.


                                                       -2-
                                       rOiUPT.AINT FOR nAIUACES
Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 6 of 21 Page ID #:16



 1          7.    The subject Vehicle was/is a “new motor vehicle” under the Song-Beverly Warranty

 2   Act.
            8. Along with the purchase of the Vehicle, Plaintiff received written warranties and other

 4   express and implied warranties including, but not limited to, warranties from Manufacturer and

 5   Seller that the Vehicle and its components would be free from all defects in material and

 6   workmanship; that the Vehicle would pass without objection in the trade under the contract

 7   description; that the Vehicle would be fit for the ordinary purposes for which it was intended; that

 8   the Vehicle would conform to the promises and affirmations of fact made; that Defendants, and

 9   each of them, would perform any repairs, alignments, adjustments, and/or replacements of any

10   parts necessary to ensure that the Vehicle was free from any defects in material and workmanship;

11   that Defendants, and each of them, would maintain the utility of the Vehicle for Three (3) years or

12   36,000 miles under the basic warranty, Five (5) years or 60,000 miles under the powertrain

13   warranty. Seven (7) years or 100,000 miles under the 14M01 extended warranty and Ten (10) years

14   or 150,000 miles under the emissions warranty and the 14M02 extended warranty, and would

15   conform the Vehicle to the applicable express warranties. (A copy of the written warranties is

16   in the possession of the Defendants).

17          9. Plaintiff has duly performed all the conditions on Plaintiffs part under the purchase

18   agreement and under the express and implied warranties given to plaintiff, except insofar as the

19   acts and/or omissions of the Defendants, and each of them, as alleged herein, prevented and/or

20   excused such performance.

21           10. Plaintiff has delivered the Vehicle to the Manufacturer’s authorized service and repair

22   facilities, agents and/or dealers, including Seller, on at least Two (2) separate occasions resulting in

23   the Vehicle being out of service by reason of repair of nonconformities. Repair Orders/Invoices are

24   in the possession of Defendants.

25    ///

26    ///

27    ///

28    ///


                                                       -3-
                                        rOMPl.AINT FOR OAIVIAOF.S
Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 7 of 21 Page ID #:17



 1              11.   By way of example, and not by way of limitation, the defects, malfunctions, mis

 2   adjustments, and/or nonconformities with Plaintiff’s Vehicle include the following: Plaintiff has

     submitted the subject Vehicle for defects and malfunctions, specifically for issues with shuddering

 4   on acceleration, and harsh gear shifting.

 5              12.    Each time Plaintiff delivered the nonconforming Vehicle to a Manufacturer-

 6   authorized service and repair facility, Plaintiff notified Defendants, and each of them, of the

 7   defects, malfunctions, mis adjustments, and/or nonconformities existent with the Vehicle and

 8   demanded that Manufacturer or its representatives repair, adjust, and/or replace any necessary parts

 9   to conform the Vehicle to the applicable warranties.

10              13.    Each time Plaintiff delivered the nonconforming Vehicle to a Manufacturer-

11   authorized service and repair facility, Defendants, and each of them, represented to Plaintiff that

12   they could and would conform the Vehicle to the applicable warranties, that in fact they did

13   conform the Vehicle to said warranties, and that all the defects, malfunctions, mis adjustments,

14   and/or nonconformities have been repaired; however. Manufacturer or its representatives failed to

15   conform the Vehicle to the applicable warranties because said defects, malfunctions, mis

16   adjustments, and/or nonconformities continue to exist even after a reasonable number of attempts

17   to repair was given.

18   14.    The subject vehicle is equipped with Ford’s “PowerShift Transmission.” This transmission

19   was designed and marketed as a more advanced and fuel-efficient alternative to a traditional

20   manual or automatic transmission. The Powershift Transmission was installed in both the Ford

21   Focus and Ford Fiesta vehicle's. Ford offered it as the sole “Automatic” option in the subject

22   vehicle.

23              15.   Plaintiff is informed and believes that traditional manual transmissions use a drive-

24   controlled clutch. By pressing and releasing a foot pedal, the driver engages and disengages the

25   engine from the transmission, allowing the vehicle to travel smoothly while the driver manually

26   changes gears.

27              16.   Typical automatic transmissions free the driver from operating the clutch through

28   the use of a fluid-filled device called a torque converter. The torque converter substitutes for the


                                                        -4-
                                        rOMPl.AINT FOR nAiUAOF.*^
Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 8 of 21 Page ID #:18



 1   manual transmission through fluid medium. While typical automatic transmissions offer increased

 2   convenience, they are generally less fuel efficient and slower-shifting than their manual

 3   counterparts. This is because the torque converter transfers power less efficiently than a clutch.

 4           17.    Ford’s PowerShift Transmission, while sometimes referred to as an "automatic," is

 5   actually a set of computerized manual transmission. It lacks a torque converter, instead using two

 6   “dry” clutches to directly engage and disengage the engine with and from the transmission.

 7   Whereas similar “automated manual” transmissions on the market use “wet” clutches bathed in oil,

 8   Ford’s PowerShift Transmission clutches lack the oil pumps and other components of a wet clutch

 9   system, and instead operate “dry.”

10           18.    Plaintiff is informed and believes that Ford designed the subject vehicle’s

11   PowerShift Transmission in an effort to meet heightened governmental and consumer expectations

12   for fuel economy, performance, and efficiency. According to Ford’s own press release dated

13   March 10, 2010, “PowerShift with dry-clutch facings and new energy-saving electromechanical

14   actuation for clutches and gear shifts saves weight, improves efficiency, increases smoothness,

15   adds durability and is sealed with low-friction gear lubricant for the life of the vehicle. This

16   transmission requires no regular maintenance.”

17           19.    Ford marketed and sold this “PowerShift Transmission” as a best of both worlds

18   alternative offering a manual transmission’s fuel economy with an automatic transmission’s ease of

19   operation and shift quality. In practice, however. Ford’s PowerShift Transmission is plagued by

20   numerous problems and safety concerns which have only recently come to public light.

21           20.     Specifically, the PowerShift Transmission contains one or more design and/or

22   manufacturing defects that cause, among other problems, transmission slips, bucking, kicking,

23   jerking, harsh engagement, premature internal wear, sudden acceleration, delay in downshifts,

24   delayed acceleration, and difficulty stopping the vehicle (the “Transmission Defect”).

25           21.     The Transmission Defect causes unsafe conditions, including, but not limited to, the

26   subject vehicle suddenly lurching forward, delayed acceleration, and sudden loss of forward

27   propulsion. These conditions present a safety hazard because they severely affect the driver’s

28   ability to control the car’s speed, acceleration, and deceleration. For example, these conditions


                                                        -5-
                                       rOMPT .AnVT FOR nAiUAOF.^S
Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 9 of 21 Page ID #:19



 1   make it difficult to safely merge into traffic. Even more troubling, the Transmission Defect can

 2   cause the vehicle to fail to downshift and decelerate when the brakes are depressed. As a result,

     drivers of the affected vehicles have experienced their cars lurching forward into intersections at

 4   red lights due to the failure of their braking efforts to stop the car.

 5           22.     The Transmission Defect also causes premature wear to the Dual Clutch

 6   Transmission’s clutch plates and other components, which results in premature transmission failure

 7   and requires expensive repairs, including transmission replacement.

 8           23.     Beginning as early as 2010, Defendant was aware that the PowerShift Transmission

 9   contained one or more design and/or manufacturing defects that negatively affect the drivability of

10   the subject vehicle and cause safety hazards. Specifically, before offering vehicles with the

11   PowerShift Transmission for sale in the United States, Ford offered the same vehicles, equipped

12   with a similar dual-clutch transmission, in Europe and Australia. Although the United States

13   version utilizes dry-clutches as opposed to the European and Australian version’s wet-clutches,

14   Ford acknowledged that the transmission offered for sale in the United States is “derivative” of the

15   design from the European and Australian models. European and Australian versions of the dual-

16   clutch transmission suffered from similar defects known to Ford as alleged herein.

17           24.     In addition to having years of feedback and testing from its European and Australian

18   dual-clutch transmission, according to Ford, its team:

19
                     “logged approximately three years or 60,000 man-hours of
20                   computer-aided mathematical modeling, simulation and analysis of
                     engine speeds, torque and clutch capacity in only 24 months real
21
                     time to prove the THF concept was production ready.”
22

23                  Torque Hole Vectoring is a program in the PowerShift Transmission that uses a
             25.
24   combination of computer algorithms and computer aided tools to fill the torque hole, or what is
25
     more commonly perceived as a hesitation, while shifting. Ford claimed the Torque Hole Vectoring
26   technology would create a smoother driving experience for the customer.
27                   Despite these claims, plaintiff is informed and believes that consumers have not
             26.
28


                                                         -6-
                                        rOMPI.AINT FOR HAIVIAnFS
Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 10 of 21 Page ID #:20



  1   experienced a smoother ride from Torque Hole Vectoring, or any other technology incorporated in

 2    the PowerShift Transmission. To the contrary, multiple reviews in automotive journals and

      customer complaints documented and confirmed that the transmissions in other vehicles were

 4    exhibiting the defects, malfunctions, mis adjustment, and nonconformities that the Plaintiffs

  5   vehicle has experienced and which are now complained of

  6          27.       In a 2011 New York Times review of the Ford Focus, the reviewer stated that ‘‘Ford

  7   programmed the PowerShift dual-clutch transmission to change gears in odd and infuriating ways”

  8   and that “[t]he transmission is often in the wrong gear at the wrong time, resulting in jerks, pauses

  9   and lethargic acceleration.”

 10          28.       In response to these criticisms, Greg Burgess, an engineer at Ford, conceded in the

 11   same New York Times article that “[i]t is quite a challenge to deliver something that is ver>s very

 12   fuel-efficient and yet feels like conventional automatic, and there are some balances and some

 13   tradeoffs that we make.”

 14          29.       As a result of the Transmission Defect, in 2010 and 2011, Ford even issued several

 15   Technical Service Bulletins (“TSBs”) to its dealers in the United States acknowledging defects in

 16   the PowerShift Transmission. Ford’s TSB from September 2010, covering plaintiffs vehicle,

 17   informed dealers of “concerns such as no engagement or intermittent no engagement in Drive or

 18   Reverse when shifting from Park to Drive or Reverse, grinding noise during engagement, and/or a

 19   check engine light with transmission control module (TCM) diagnostic trouble code...”

 20           30.      Similarly, Ford’s TSB released on January 1, 2011, covering plaintiffs vehicle with

 21   the PowerShift Transmission, informs dealers of problems with the PowerShift Transmission

 22   causing “a loss of power, hesitation, surge, or lack of throttle response while driving.”

 23           31.      Ford’s TSB from March 31, 2011, also covering the PowerShift Transmission

 24   informs dealers of problems where the PowerShift Transmission “exhibit[s] a rattle/grind noise in

 25   reverse only.”

 26           32.      Ford subsequently issued two separate TSBs in May of 2011, both covering the

 27   Ford Fiesta. These TSBs addressed problems with the PowerShift Transmission including

 28   “concerns in Drive or Reverse when shifting from Park to Drive or reverse, no engagement...”


                                                    -7-
                                         roiUPT.ATNT FOR n/iiviAr:r.<5
Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 11 of 21 Page ID #:21



 1           33.     Another Ford TSB released in September 2011 advised dealers to reprogram the

 2    transmission computer if 2011 Ford Fiesta owners complained about “hesitation when accelerating

      from a low speed after coast down, harsh or late 1-2 upshift, harsh shifting during low-speed tip-in

 4    or tip-out maneuvers and/or engine RPM flare when coasting to a stop.”

 5           34.     The 2012 Ford Focus was the subject of a September 2011 Ford TSB, which

 6    informed dealers of transmission problems including: “RPM flare on deceleration coming to a top,

  7   rough idle on deceleration coming to a stop, intermittent engine idle on deceleration coming to a

  8   stop, intermittent engine idle fluctuation at a stop, intermittent vehicle speed control inoperative,

  9   intermittent harsh engagement/shift..

 10           35.    In May of 2012, Ford issued a “Customer Satisfaction Program” Program Number

 11   12B37.” In a letter sent to 2012 Ford Focus drivers, Ford indicated that drivers “may experience

 12   rough or jerky automatic transmission shifts. In addition, the vehicle may experience roll back

 13   when the driver is transitioning from the brake pedal to the accelerator pedal while on a slight

 14   incline.” Significantly, Ford did not issue a recall and did not warn drivers of the safety risks

 15   associated with these known problems. Because Ford will not notify owners of the vehicle s

 16   equipped with the PowerShift Transmission, including Plaintiff, that the transmission is defective,

 17   they are subjected to dangerous driving conditions that often occur without warning.

 18           36.     Ford was well aware of the PowerShift Transmission defects that began in 2010 and

 19   which continue to pose dangerous safety concerns and drivability problems consumer vehicles such

 20   as the plaintiffs. However, Ford refused to acknowledge these concerns. Instead of repairing the

 21   defects in the subject vehicle’s transmission, Ford either refused to acknowledge their existence, or

 22   performed ineffectual software upgrades that simply masked the defects.

 23           37.     Plaintiff has only recently learned from a September 10, 2019 investigative article

 24   from the Detroit Free Press, that transmission problems plaguing the subject vehicle were not just

 25   specific to the subject vehicle but that it involved virtually all of the Focus and Fiesta model

 26   vehicles sold beginning with model year 2010-2011. Plaintiffs review of that article also revealed

 27   that Ford was well aware of the inherent problems and defects that plagued the PowerShift

 28   Transmission but failed to correct them and in fact, hid them from the public. In fact, the article


                                                         -8-
                                                   A rxTT i?r\D r\ A iv/f Ar c
Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 12 of 21 Page ID #:22



 1    stated, in part:

 2
                  "The automaker pushed past company lawyers’ early safety questions
                  and a veteran development engineer’s warning that the cars weren’t
                  roadworthy, internal emails and documents show. Ford then declined,
 4
                  after the depth of the problem was obvious, to make an expensive
 5                change in the transmission technology. Instead, the company kept
                  trying to find a fix for the faulty transmission for five years while
 6                complaints and costs piled up. In the interim, Ford officials prepared
                  talking points for dealers to tell customers that the cars operated
 7                normally when, in fact, internal documents are peppered with safety
                  concerns and descriptions of the defects."
  8

  9
               38.       At the time that plaintiff purchased his vehicle, he was not aware of the inherent
 10
      defects that plagued the PowerShift Transmission. Further, plaintiff was not informed of or
 11
      advised of pervasive transmission problems at the time the subject vehicle was purchased and
 12
      plaintiff had no previous knowledge of any issues. Likewise, throughout plaintiffs repeated
 13
      presentation of the subject vehicle to authorized Ford dealerships for repair of the transmission
 14
      concerns, no one at the repairing dealership informed the plaintiff that the PowerShift Transmission
 15
      was inherently defective and was essentially, unrepairable as plaintiff has now learned.
 16
               39.       If Plaintiff had known about these defects at the time of sale or lease and if the
 17
       information was made publicly available. Plaintiff would not have purchased or leased the subject
 18
       vehicle.
 19
               40.       In fact, as demonstrated in the SeptemberlO, 2019 investigative report from the
 20
       Detroit Free Press, Ford had superior and exclusive knowledge of the transmission defects and
 21
       knew or should have known that the defect was not known or reasonably discoverable by Plaintiff
 22
       before he purchased or leased the subject vehicle. Indeed, the investigative report is culled from
 23
       internal company documents and materials identified and produced in lawsuits which plaintiff was
 24
       not a party to and would not have had access to as such documents are ordinarily produced
 25
       confidentially. Further, Ford was clearly engaged in damage control and was working to "control
 26
       the narrative" instead of informing customers that the vehicle was defective and pulling the vehicle
 27
       from the market. No amount of due diligence by the plaintiff would have uncovered such
 28


                                                            -9-
                                            rOMPI AINT FOR riAMAOF.^i
Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 13 of 21 Page ID #:23



 1    information that was exclusive to the Ford.

 2           41.     The amount in controversy exceeds TWENTY-FIVE THOUSAND DOLLARS

      ($25,000.00), exclusive of interest and costs, for which Plaintiff seeks judgment against

 4    Defendants, together with equitable relief In addition, Plaintiff seeks damages from Defendants,

 5    and each of them, for incidental, consequential, exemplary, and actual damages including interest,

 6    costs, and actual attorneys’ fees.

  7   ///

  8   ///

  9   ///

 10   ///

 11   ///

 12   III
 13   ///

 14   ///

 15   ///

 16   ///

 17   ///

 18   ///

 19   ///

 20   ///

 21   ///

 22   ///

 23   ///

 24   ///

 25   ///

 26   ///

 27    ///

 28    ///


                                                      -10-
                                           rOMPI AINT FOR
Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 14 of 21 Page ID #:24



  1                                      FIRST CAUSE OF ACTION

 2         Breach of Implied Warranty of Merchantabilin- under Song-Beverlv Warranty Act

                                             Against all Defendants

 4            42.    Plaintiff realleges each and every paragraph (1-41) and incorporates them by this

 5    reference as though fully set forth herein.

 6            43.    The distribution and sale of the Vehicle was accompanied by the Manufacturer

  7   implied warranty that the Vehicle was merchantable.

  8           44.    Furthermore, Defendants, and each of them, impliedly warranted, inter alia, that the

  9   Vehicle would pass without objection in the trade under the contract description; that the Vehicle

 10   was fit for the ordinary purposes for which it was intended; that the Vehicle was adequately

 11   assembled; and/or that the Vehicle conformed to the promises or affirmations of fact made to

 12   Plaintiff.

 13           45.    As evidenced by the defects, malfunctions, mis adjustments, and/or nonconformities

 14   alleged herein, the Vehicle was not merchantable because it did not have the quality that a buyer

 15   would reasonably expect, because it could not pass without objection in the trade under the contract

 16   description; because it was not fit for the ordinary purposes for which it was intended; because it

 17   was not adequately assembled; and/or because it did not or could not be conformed to the promises

 18   or affirmations of fact made to Plaintiff.

 19           46.    Upon discovery of the Vehicle’s nonconformities, Plaintiff took reasonable steps to

 20   notify Defendants, and each of them, within a reasonable time that the Vehicle did not have the

 21   quality that a buyer.would reasonably expect and, further, justifiably revoked acceptance of the

 22   nonconforming Vehicle.

 23            47.     Plaintiff hereby gives written notice and justifiably revokes acceptance of the

 24   nonconforming Vehicle under the Commercial Code sections 2607 and 2608. Plaintiff further

 25   demands that the Manufacturer cancel the sale, take back the nonconforming Vehicle, refund all

 26   the money expended, pay the difference between the value of the Vehicle as accepted and the value

 27   the Vehicle would have had if it had been as warranted, and/or pay damages under the Commercial

 28   Code sections 2711, 2714, and 2715. Defendants, and each of them, have, however, refused to


                                                      -11-
                                        rOMPl.AINT FOR nAlUAOF..^
Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 15 of 21 Page ID #:25



  1   comply.

  2          48.     Plaintiff hereby gives written notice and makes demand upon Manufacturer for

      replacement or restitution, pursuant to Song-Beverly. Defendants, and each of them, knew of their

 4    obligations under Song-Beverly; however, despite Plaintiffs demand. Defendants and each of

  5   them, have intentionally failed and refused to make restitution or replacement pursuant to Song-

  6   Beverly.

  7          49.    As a result of the acts and/or omissions of the Defendants, and each of them, Plaintiff

  8   has sustained damage in the amount actually paid or payable under the contract, plus prejudgment

  9   interest thereon at the legal rate. Plaintiff will seek leave to amend this Complaint to set forth the

 10   exact amount thereof when that amount is ascertained.

 11          50.     As a further result of the actions of Defendants, and each of them, Plaintiff has

 12   sustained incidental and consequential damages in an amount yet to be determined, plus interest

 13   thereon at the legal rate. Plaintiff will seek leave to amend this Complaint to set forth the exact

 14   amount of incidental damages when that amount is ascertained.

 15          51.     As a further result of the actions of Defendants, and each of them, Plaintiff has

 16   sustained damages equal to the difference between the value of the Vehicle as accepted and the

 17   value the Vehicle would have had if it had been as warranted.

 18          52.    As a direct result of the acts and/or omissions of Defendants, and each of them, and

 19   in pursuing Plaintiffs claim, it was necessary for Plaintiff to retain legal counsel. Pursuant to

 20   Song-Beverly, Plaintiff, in addition to his other remedies, is entitled to the recovery of his

 21   attorneys’ fees based upon actual time expended and reasonably incurred, in connection with the

 22   commencement and prosecution of this action.

 23   ///

 24   ///

 25   ///

 26   ///

 27   ///

 28   ///


                                                      -12-
                                                 AiNJT        riAiv/f Ar!rc
Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 16 of 21 Page ID #:26



 1                                      SECOND CAUSE OF ACTION

 2                     Breach of Express Warranty under Song-Beverly Warranty

                                             Against all Defendants

 4              53.   Plaintiff realleges each and every paragraph (1-52) and incorporates them by this

 5    reference as though fully set forth herein.

 6              54.   The Vehicle had defects, malfunctions, mis adjustments, and/or nonconformities

  7   covered by the warranty that substantially impaired its value, use, or safety to Plaintiff

  8             55.   Plaintiff delivered the Vehicle to Manufacturer or its authorized repair facilities for

  9   repair.

 10             56.   Defendants, and each of them, failed to service or repair the Vehicle to match the

 11   written warranty after a reasonable number of opportunities to do so.

 12             57.   The acts and/or omissions of Defendants, and each of them, in failing to perform the

 13   proper repairs, part replacements, and/or adjustments, to conform the Vehicle to the applicable

 14   express warranties constitute a breach of the express warranties that the Manufacturer provided to

 15   Plaintiff, thereby breaching Defendants' obligations under Song-Beverly.

 16             58.   Defendants, and each of them, failed to perform the necessary repairs and/or service

 17   in good and workmanlike manner. The actions taken by Defendants, and each of them, were

 18   insufficient to make the Subject Vehicle conform to the express warranties and/or proper

 19   operational characteristics of like Vehicles, all in violation of Defendants’ obligations under Song-

 20   Beverly.

 21             59.     Plaintiff hereby gives written notice and makes demand upon Manufacturer for

 22   replacement or restitution, pursuant to Song-Beverly. Defendants and each of them, knowing their

 23   obligations under Song-Beverly, and despite Plaintiffs demand, failed and refused to make

 24   restitution or replacement according to the mandates of Song-Beverly. The failure of Defendants,

 25   and each of them, to refund the price paid and payable or to replace the Vehicle was intentional and

 26   justifies an award of a Civil Penalty in an amount not to exceed two times Plaintiffs actual

 27   damages.

 28             60.    As a result of the acts and/or omissions of Defendants, and each of them, and


                                                         -13-
                                         i-rfciv/fPI ATNT FOR nAMAHRS
Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 17 of 21 Page ID #:27



 1    pursuant to the provisions of the Song-Beverly, Plaintiff is entitled to replacement of the Vehicle or

 2    restitution of the amount actually paid or payable under the contract, at Plaintiffs election, plus

      prejudgment interest thereon at the legal rate. Plaintiff will seek leave of Court to amend this

 4    Complaint to set forth the exact amount of restitution and interest, upon election, when that amount

 5    has been ascertained.

 6           61.     Additionally, as a result of the acts and/or omissions of Defendants, and each of

 7    them, and pursuant to Song-Beverly, Plaintiff has sustained and is entitled to consequential and

 8    incidental damages in amounts yet to be determined, plus interest thereon at the legal rate. Plaintiff

 9    will seek leave of the court to amend this complaint to set forth the exact amount of consequential

10    and/or incidental damages, when those amounts have been ascertained.

11            62.   As a direct result of the acts and/or omissions of Defendants, and each of them, and

 12   in pursuing Plaintiffs claim, it was necessary for Plaintiff to retain legal counsel. Pursuant to

 13   Song-Beverly, Plaintiff, in addition to other remedies, is entitled to the recovery of his attorneys’

 14   fees based upon actual time expended and reasonably incurred, in connection with the

 15   commencement and prosecution of this action.

 16   ///

 17   ///

 18   ///

 19   ///

 20   ///

 21   ///

 22    ///

 23    ///

 24    ///

 25    ///

 26    ///

 27    ///

 28    ///


                                                       -14-
                                        rniVTPT AINT FOR DAIVIACr.S
Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 18 of 21 Page ID #:28



  1                                       THIRD CAUSE OF ACTION

  2                                          Fraudulent Concealment

                                              Against all Defendants

  4             63.   Plaintiff realleges each and every paragraph (1-62) and incorporates them by this

  5   reference as though fully set forth herein.

  6             64.   Defendant knew well before plaintiff purchased the subject vehicle, that the

  7   PowerShift transmission defective.       Defendant was under a duty to disclose the PowerShift

  8   Transmission problems because of the nature and extent of the problems which clearly posed safety

  9   issues.

 10             65.   Defendants intended to conceal the information.      The September 10, 2019 Detroit

 11   Free Press investigative article which plaintiff has recently learned of establishes that Ford engaged

 12   m an effort to withhold from its consumers, the valuable information about quality problems in the

 13   PowerShift Transmissions.      Ford created "talking points' for its dealer network and otherwise

 14   instructed its dealers to advise that the transmission operated "normally." In fact, the opposite was

 15   true.

 16             66.   At the time of sale and throughout the repair efforts, Plaintiff had no reason to doubt

 17   that Ford or its dealer was/were acting in good faith and being fully transparent with all pertinent

 18   information.    Further, plaintiff relied on the fact that Ford and the dealership understood the

 19   problems plaintiff was experiencing and that they were specific to plaintiffs vehicle instead part of

 20   a widespread inherent product defect that plaintiff has only recently learned was omitted from the

 21   information provided at the time of sale as well as during each repair visit.

 22             67.   Further, Defendants, and each of them, deceived Plaintiff by promising that the

23    subject vehicle would conform to the applicable warranties, when Defendants knew that the subject

 24   vehicle’s defects could not, in fact, be repaired.

 25             68.   As a direct and proximate result of Defendants’ misrepresentations or omissions of

 26   material fact, Plaintiff has suffered damages, including actual, consequential, and incidental

 27   damages, according to proof.

 28


                                                           -15-
                                        rOiUPl.ATNT FOR HAMAI^FS
Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 19 of 21 Page ID #:29



  1          69.     Plaintiffs reliance on Defendants’ representations with regard to the subject vehicle

  2   was a substantial factor in causing Plaintiffs harm and, therefore, Plaintiff is entitled to rescission

      of the Contract, and restitution in an amount according to proof at hearing.

  4   ///

  5   ///

  6   ///

  7   ///

  8   ///

  9   ///

 10   ///

 11   ///

 12   ///

 13   ///

 14   ///

 15   ///

 16   ///

 17   ///

 18   ///

 19   ///

20    ///

21    ///

22    ///

23    ///

24    ///

25    ///

26    ///

27    ///

 28   ///


                                                       -16-
                                       rOiVTPT.ATNT FOR HAMACFS
Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 20 of 21 Page ID #:30



  1                                                  PRAYER FOR RELIEF

 2                 WHEREFORE, Plaintiff prays for judgment against all Defendants, and each of them, as
 2      follows:

 4                A. For replacement or restitution, at Plaintiffs election, according to proof;

  5               B. For incidental damages, according to proof;

 6                C. For consequential damages, according to proof;

  7               D. For a civil penalty as provided in Song-Beverly, in an amount not to exceed two times

  8                    the amount of Plaintiffs actual damages;

  9               E. For actual attorney’s fees, reasonably incurred;

 10               F. For costs of suit and expenses, according to proof;

 11               G. For the difference between the value of the Vehicle as accepted and the value the

 12                    Vehicle would have had if it had been as warranted;

 13               H. For remedies provided in Chapters 6 and 7 of Division 2 of the Commercial Code;

 14               I.   For pre-judgment interest at the legal rate;

 15               J. For punitive damages according to proof;         \

 16                K. Such other relief the Court deems appropriate.V

 17
        Date: March 5, 2020                                 THE BARRY LAW FIRM
 18

 19

 20
                                                             DAvVn^ARRY, esq.
 21
                                                             Attorney for Plaintiff,
 22                                                          FREDERICK GRAVES

 23

 24

 25

 26
      r\ ^3 'Tj    :
                                  (■ft’!
 27 I   i1   :
             i           .1- i*   '
                                  iJlvi
 28


                                                             -17-
                                             POIVIPI ,ATNT FOR HAMAnFS
       Case 5:20-cv-02586-AB-PVC Document 1-2 Filed 12/16/20 Page 21 of 21 Page ID #:31
^'1
                                   SUPERIOR COURT OF CALIFORNIA. COUNTY OF RIVERSIDE
                                                     4050 Main Street
                                                   Riverside. CA 92501
                                                wvw.riverside.courts.ca.Qov

                                 NOTICE OF DEPARTMENT ASSIGNMENT FOR ALL PURPOSES
                                    AND NOTICE OF CASE MANAGEMENT CONFERENCE

                GRAVES VS FORD MOTOR COMPANY


                                                                    CASE NO. RIC2001642

                This case is assigned to the Honorable Judge Daniel A Ottolia in Department 04 for all
                purposes, including trial.

                The Case Management Conference is scheduled for 12/15/20 at 8:30 in Department 04.


                 The plaintiff/cross-complainant shall serve a copy of this notice on all
                 defendants/cross-defendants who are named or added to the complaint and file proof of
                 service.

                 Any disqualification pursuant to CCP Section 170.6 shall be filed in accordance with that
                 section. The court follows California Rules of Court, Rule 3.1308(a) (1) for tentative
                 rulings (see Riverside Superior Court Local Rule 3316). Tentative Rulings for each law
                 and motion matter are posted on the Internet by 3:00 pm on the court day immediately
                 before the hearing at <httD://www.riverside.courts.ca.aov/tentativerulinQs.shtml>. If you
                 do not have internet access, you may obtain the tentative ruling by telephone at
                 (760)904-5722.

                 To request oral argument, not later than 4:30 pm on the court day before the hearing you
                 must (1) notify the judicial secretary at (760)904-5722 and (2) inform all other parties. If
                 no request for oral argument is made by 4:30 pm, the tentative ruling will become the
                 final ruling on the matter effective the date of the hearing.

                 Requests for accommodations can be made by submitting Judicial Council form MC-410
                 no fewer than five court days before the hearing. See California Rules of Court, rule
                 1.100.

                                                     CERTIFICATE OF MAILING

               I certify that I am currently employed by the Superior Court of California, County of
               Riverside, and that I am not a party to this action or proceeding. In my capacity, I am
               familiar with the practices and procedures used in connection with the mailing of
               correspondence. Such correspondence is deposited in the outgoing mail of the Superior
        ___ ^ Court.     Outgoing mail is delivered to and mailed by the United States Postal Service,
       jC • ':-posta'ge;_*prepaid,^the same day in the ordinary course of business. I certify that I served
           ! a-copyjDf the fofegojng NOTICE on this date, by depositing said copy as stated above.

      I/:;                       f .7
                                                                         Court Executive Officer/Clerk
 ;
                                Ijllj
             " bate:'66/i8/20'';.-\                                by:
                                                                          STEPHANIE B/ftCOSTA, Deputy Clerk
              cdaemc
              12/9/19
